— Order unanimously affirmed, with costs. Memorandum: Special Term properly dismissed the complaint for a declaratory judgment and injunctive relief. There was no showing of any necessity for such relief or that plaintiff’s contractual rights, if any, could not be fully adjudicated in an *828action at law (CPLR 3001; see Walsh v Andorn, 33 NY2d 503, 507; James v Alderton Dock Yards, 256 NY 298, 305; Seaboard Sur. Co. v Massachusetts Bonding & Ins. Co., 42 Misc 2d 435, 436). (Appeal from order of Onondaga Supreme Court—declaratory judgment.) Present—Moule, J. P., Cardamone, Simons, Schnepp and Hancock, Jr., JJ.